Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of furosemide as the elected compound specie is maintained. 

				Claim Status
Claims 1, 3-10, 12-19, and 21-28 are pending. Claims 2, 11, and 20 are canceled. Claims 23-28 are withdrawn.  Claims 1, 3-10, 12-19, and 21-22 are examined in accordance to the elected species. 



Response to Arguments
Applicant’s arguments, filed 06/30/2022, with respect to Chen et al. (US 2017/0304388 A1) as evidenced by Sohn have been fully considered and are persuasive. The rejection of 1, 4-19 and 21-22 has been withdrawn. 

Action Summary
Claims 1, 4-19 and 21-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0304388 A1) as evidenced by Sohn et al., PNAS, Vol. 110, No 36, September 2013, 14676-14681 are withdrawn in light of claim amendment. 
Claims 1, 4, 5, 6, 10-13, 15-16, 19 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., J. Biol. Chem. (2017) 292(24) 10061–10067 are withdrawn in light of the claim amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., J. Biol. Chem. (2017) 292(24) 10061–10067.
Wang et al. teaches a method for treating breast cancer and diabetes comprising an effective amount of pioglitazone/NL-1 (an analog of pioglitazone) that inhibits the electron transfer activity of mitoNEET in mitochondria, see page 10066 and page 10064, left col. Fig. 6, and Abstract. The fact that pioglitazone/NL-1 inhibits mitoNeet
Accordingly, while the prior art does not expressly teaches contacting a CISD protein such as mitoNEET with furosemide, contacting a CISD protein such as mitoNEET with pioglitazone/NF-1 is necessarily present. Furthermore, the inhibiting step is defined in the claims by contacting the mitoNEET with pioglitazone/NF-1. Therefore, since the prior art teaches pioglitazone/NF-1 inhibits mitoNEET, is necessarily present absent evidence to the contrary.  
With respect to interaction between Lys55 to mitoNEET and PLP, the interaction between LPL and a lysine residue of the CISD protein, and inhibiting formation of CISD protein-PLP complex limitation. These limitations appear to be the characteristic of the method step. Since the claimed method step is the same as the prior art said characteristics are necessarily present absent evidence to the contrary.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geldenhuys Bioorganic & Medicinal Chemistry Letters 26 (2016) 5350–5353
Geldenhuys teaches recently mitoNEET has been shown to be a major role player in the mitochondrial function associated with metabolic type diseases such as obesity and cancers. It was found that that the thiazolidinedione (TZD) warhead as seen in rosiglitazone was not an absolutely necessity for binding to mitoNEET. These results will aid in the development of novel compounds that can be used to treat mitochondrial dysfunction seen in several diseases. (See Abstract.) Moreover, the biological role of mitoNEET remains to be fully elucidated but it has been indicated to play an important role in diabetes and obesity, as well as in breast cancer
cell proliferation. (See page 1, left column.) Furthermore, the diuretic compound furosemide 41 was able to bind to mitoNEET with a Ki of 2.28 µM and IC50 values of 53.46 µM. (See table 1 and page 1, right column.)
	Accordingly, the inhibition of MitoNEET by furosemide will necessarily inhibit the formulation of MitoNEET-PLP complex and by inhibiting said complex, neurological disease state such as diabetes, Parkinson's disease, Wolfram Syndrome-2, mis-regulation of cellular energy homeostasis, mis-regulation of cellular calcium homeostasis, and mis-regulation of cellular iron homeostasis, will necessarily inhibited by the inhibition of MitoNeet with furosemide at 53.46 µM.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-10, 12-19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Geldenhuys Bioorganic & Medicinal Chemistry Letters 26 (2016) 5350–5353
Geldenhuys teaches recently mitoNEET has been shown to be a major role player in the mitochondrial function associated with metabolic type diseases such as obesity and cancers. It was found that that the thiazolidinedione (TZD) warhead as seen in rosiglitazone was not an absolutely necessity for binding to mitoNEET. These results will aid in the development of novel compounds that can be used to treat mitochondrial dysfunction seen in several diseases. (See Abstract.) Moreover, Geldenhuys teaches the biological role of mitoNEET remains to be fully elucidated but it has been indicated to play an important role in diabetes and obesity, as well as in breast cancer cell proliferation. (See page 1, left column.) Furthermore, Geldenhuys teaches the diuretic compound furosemide 41 was able to bind to mitoNEET with a Ki of 2.28 µM and IC50 values of 53.46 µM. (See table 1 and page 1, right column.)
	Geldenhuys teaches does not teach Furosemide inhibits metabolic and/or neurological disease state such as diabetes, Parkinson's disease, Wolfram Syndrome-2, mis-regulation of cellular energy homeostasis, mis-regulation of cellular calcium homeostasis, and mis-regulation of cellular iron homeostasis.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use furosemide in an effective inhibitory amount of 53.46 µM for inhibiting diabetes by inhibiting MitoNEET to give Applicant’s claimed compound. One would have been motivated by the fact that Geldenhuys teaches the diuretic compound furosemide 41 was able to bind to mitoNEET with a Ki of 2.28 µM and IC50 values of 53.46 µM. (See table 1 and page 1, right column.) and by the fact that Geldenhuys teaches the biological role of mitoNEET remains to be fully elucidated but it has been indicated to play an important role in diabetes and obesity, as well as in breast cancer cell proliferation. (See page 1, left column.) One would reasonably expect the administration of 53.46 µM furosemide to effective inhibit diabetes by inhibiting MitoNEET with success. 
Accordingly, the inhibition of MitoNEET by furosemide will necessarily inhibit the formulation of MitoNEET-PLP complex and by inhibiting said complex, neurological disease state such as diabetes, Parkinson's disease, Wolfram Syndrome-2, mis-regulation of cellular energy homeostasis, mis-regulation of cellular calcium homeostasis, and mis-regulation of cellular iron homeostasis, will necessarily inhibited by the inhibition of MitoNeet with furosemide at 53.46 µM.
Moreover, whole Geldenhuys does not expressly teaches contacting a CISD protein such as mitoNEET and NAF-1 with furosemide, contacting a CISD protein such as mitoNEET and NAF-1 with furosemide is necessarily present by the fact that furosemide binds to MitoNEET. Furthermore, inhibiting CISD protein such as mitoNEET and NAF-1 is also present absent evidence to the contrary.  
With respect to interaction between Lys55 to mitoNEET and PLP and interaction between Lys78 of NAF-1 and PLP, the interaction between LPL and a lysine residue of the CISD protein, and inhibiting formation of CISD protein-PLP complex limitation. These limitations appear to be the characteristic of the method step. Since the claimed method step is the same as the prior art said characteristics are necessarily present absent evidence to the contrary.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628